


110 HCON 412 IH: Honoring and recognizing the life and

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 412
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Tiberi submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring and recognizing the life and
		  accomplishments of Jack Hanna.
	
	
		Whereas Jack Bushnell Hanna was born January 2, 1947, in
			 Knoxville, Tennessee;
		Whereas Mr. Hanna graduated from Muskingum College in New
			 Concord, Ohio, with a Bachelor of Arts degree;
		Whereas Mr. Hanna was married to his wife Suzi (Egli)
			 Hanna in 1968;
		Whereas Mr. Hanna has 3 daughters, Kathaleen, Suzanne, and
			 Julie;
		Whereas in 1978, Mr. Hanna was named Director of the
			 Columbus Zoo in Columbus, Ohio;
		Whereas in 1992, Mr. Hanna was named Director Emeritus of
			 the Columbus Zoo;
		Whereas Mr. Hanna was the driving force behind
			 transforming the Columbus Zoo and Aquarium into an internationally known
			 facility;
		Whereas since 1983, Mr. Hanna has been a regular guest on
			 national news programs like, Good Morning America, The
			 Late Show with David Letterman, and Larry King Live,
			 educating viewers, and sharing with them his passion for the animal
			 kingdom;
		Whereas in 1993, Mr. Hanna became the host of Jack Hanna’s
			 Animal Kingdom, a nationally syndicated educational and conservation-oriented
			 television program, and over a decade later he started a new television series
			 titled Jack Hanna’s Into the Wild;
		Whereas Mr. Hanna has been instrumental in Muskingum
			 College’s development of an interdisciplinary conservation major and serves on
			 the boards of several educational institutions;
		Whereas Mr. Hanna was an important supporter of the
			 establishment of a 10,000-acre wildlife preserve in Ohio called The
			 Wilds;
		Whereas Mr. Hanna is a Board Member of the Dian Fossey
			 Gorilla Fund;
		Whereas Mr. Hanna is an active supporter of Easter Seals
			 and the Leukemia Society;
		Whereas Mr. Hanna has been granted honorary Ph.D.s from
			 Muskingum College, Otterbein College, and Capital University; and
		Whereas Mr. Hanna, through his humanitarian efforts and
			 infectious enthusiasm, has touched the lives of so many people around the
			 world: Now, therefore, be it
		
	
		That Congress honors and recognizes Jack
			 Hanna for his lifetime of accomplishments.
		
